Citation Nr: 0006875	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  99-06 496 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for a cardiovascular disability manifested by 
ischemic heart disease and coronary artery disease with 
hypertension, status post aortic valve replacement and 
coronary artery bypass graft surgery.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a lower back disability manifested by 
degenerative changes at the L2-3, L3-4 and L4-5 levels, 
status post epidural steroid injections for a lumbar nerve 
root compression syndrome.

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of frostbite to the tips of the ears, 
nose, chin and feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the veteran perfected his appeal of the 
denial of a claim of entitlement to service connection for an 
anxiety disorder, which he claimed was secondary to the 
traumatic experiences he lived while being a prisoner of war 
during World War II.  This issue is no longer on appeal 
because the record shows that the RO very recently granted 
service connection for post-traumatic stress disorder (PTSD) 
and correctly informed the veteran that the issue of service 
connection for anxiety disorder was considered satisfied and 
would therefore be "canceled." 


REMAND

On March 7, 2000, the Board received, via FAX, a photocopy of 
a February 2000 private medical record that is pertinent to 
at least one of the issues hereby on appeal.  This evidence, 
which was received after the transfer of the claims folder to 
the Board and has not been reviewed at the RO level, was not 
accompanied by a  written statement from the veteran waiving 
his right to have this evidence initially reviewed at the RO 
level.  Under the provisions of 38 C.F.R. § 20.1304(c) 
(1999):  

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

As noted above, the veteran has not waived consideration by 
the RO of the additional evidence.  Therefore, while the 
Board regrets the delay involved in remanding this case, a 
remand is warranted, in order to ensure due process.  
Accordingly, the case is REMANDED to the RO for the following 
action: 

The RO should review the additional 
evidence received since the last 
supplemental statement of the case.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


